Exhibit 10.2
 
Approved by the Stockholders on May 8, 2014
 
 
DYAX CORP.
 
1998 Employee Stock Purchase Plan
 
1.             Purpose.
 
The purpose of this 1998 Employee Stock Purchase Plan (the “Plan”) is to provide
employees of Dyax Corp. (the “Company”), and its subsidiaries incorporated under
the laws of a jurisdiction within the United States of America (“US
Subsidiaries”), who wish to become shareholders of the Company, an opportunity
to purchase Common Stock, $0.01 par value, of the Company (the “Common Stock”)
directly from the Company.  The Plan is intended to qualify as an “employee
stock purchase plan” within the meaning of Section 423 of the Internal Revenue
Code of 1986, as amended (the “Code”).
 
2.             Eligible Employees.
 
Subject to the provisions of Sections 7, 8, 9 and 10 below, any individual who
is a full-time employee (as defined below) of the Company or of any of its
subsidiaries (as defined in Section 424(f) of the Code) designated for
eligibility to participate in the Plan by the Board of Directors is eligible to
participate in any Offering of Shares (as defined in Section 3 below) made by
the Company hereunder.  “Board of Directors” means the Company’s Board of
Directors or any committee to whom it delegates its authority hereunder, and
“full-time employee” shall mean any employee whose customary employment is:
 
(a)           
20 hours or more per week and

 
(b)           
more than five months in the calendar year during which the Offering Date (as
defined in Section 3 below) occurs (or in the calendar year immediately
preceding such calendar year if there has been no change in the terms of
employment that would make the employee ineligible to participate in the current
calendar year).

 
3.             Offering Dates.
 
From time to time, the Company, by action of the Board of Directors, will grant
rights to purchase Shares to employees eligible to participate in the Plan
pursuant to one or more offerings (each of which is an “Offering” on a date or
series of dates (each of which is an “Offering Date”) designated for this
purpose by the Board of Directors.
 
4.             Prices.
 
The price per share for each grant of rights hereunder shall be the lesser of:
 
(a)           
eighty-five percent (85%) of the fair market value of a Share on the Offering
Date on which such right was granted; or

 
(b)           
eighty-five percent (85%) of the fair market value of a Share on the date such
right is exercised.

 
 
 

--------------------------------------------------------------------------------

 
 
At its discretion, the Board of Directors may determine a higher price for a
grant of rights.
 
5.             Exercise of Rights and Method of Payment.
 
(a)   Rights granted under the Plan will be exercisable periodically on
specified dates as determined by the Board of Directors. Unless a participating
employee withdraws from the Plan as provided in Section 11, and subject to the
other terms of the Plan, the employee’s option for the purchase of Shares will
be exercised automatically on each Purchase Date of an Offering Period, and the
maximum number of shares subject to the option will be purchased at the
applicable purchase price with the accumulated contributions in the employee’s
account.
 
(b)   The method of payment for Shares purchased upon exercise of rights granted
hereunder shall be through regular payroll deductions or by lump sum cash
payment, by delivery of shares of Common Stock valued at fair market value (as
determined by the Board of Directors) on the date of delivery, or by some
combination thereof, as determined by the Board of Directors.  No interest shall
be paid upon payroll deductions unless specifically provided for by the Board of
Directors.
 
(c)   Any payments received by the Company from a participating employee and not
utilized for the purchase of Shares upon exercise of a right granted hereunder
shall be promptly returned to such employee by the Company after termination of
the right to which the payment relates.
 
6.             Term of Rights.
 
The total period from an Offering Date to the last date on which rights granted
on that Offering Date are exercisable (the “Offering Period”) shall in no event
be longer than twenty-seven (27) months or such longer period as may then be
consistent with Section 423 of the Code.  The Board of Directors when it
authorizes an Offering may designate one or more exercise periods during the
Offering Period when shares will be purchased upon exercise of employees’
options (each, an “Exercise Period”).  Rights granted on an Offering Date shall
be exercisable in full on the Offering Date or in such proportion on the last
day of each exercise period as the Board of Directors determines.
 
 
2

--------------------------------------------------------------------------------

 
 
7.             Shares Subject to the Plan.
 
(a)   The number of shares of Common Stock that may be sold pursuant to rights
granted under the Plan may not exceed 1,830,000 shares (the “Shares”); provided,
however, that the maximum number of Shares which shall be available for sale
under the Plan during any Exercise Period shall not exceed the number of Shares
equal to 25,000 Shares multiplied by the number of calendar quarters included in
such Exercise Period and, if necessary, the number of Shares sold during an
Exercise Period shall be cut back in accordance with Section 7(b).  Appropriate
adjustments in the above figures, in the number of Shares covered by outstanding
rights granted hereunder, in the exercise price of the rights and in the maximum
number of Shares which an employee may purchase (pursuant to this Section 7(a),
and Sections 9 and 10 below) shall be made to give effect to any mergers,
consolidations, reorganizations, recapitalizations, stock splits, stock
dividends or other relevant changes in the capitalization of the Company
occurring after the effective date of the Plan, provided that no fractional
Shares shall be subject to a right and each right shall be adjusted downward to
the nearest full Share.  In the event of a proposed dissolution or liquidation
of the Company, any Exercise Period and Offering Period then in progress will
terminate immediately prior to the consummation of such action, unless otherwise
provided by the Board.  In the event of a Corporate Transaction (as defined
below), each option outstanding under the Plan shall be assumed or an equivalent
option shall be substituted by the successor corporation or a parent or
subsidiary of such successor corporation.  In the event that the successor
corporation refuses to assume or substitute for outstanding options, each
Exercise Period and Offering Period then in progress shall be shortened and a
new Purchase Date shall be set (the “New Purchase Date”), as of which date any
Exercise Period and Offering Period then in progress will terminate.  The New
Purchase Date shall be on or before the date of consummation of the transaction
and the Board shall notify each participating employee in writing, prior to the
New Purchase Date, that the Purchase Date for his or her option has been changed
to the New Purchase Date and that his or her option will be exercised
automatically on the New Purchase Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 11.  For purposes of
this Section 7, “Corporate Transaction” means a sale of all or substantially all
of the Company’s assets, or a merger, consolidation, or other capital
reorganization of the Company with or into another corporation, or any other
transaction or series of related transactions in which the Company’s
stockholders immediately prior thereto own less than 50% of the voting stock of
the Company (or its successor or parent) immediately thereafter.  Either
authorized and unissued Shares or issued Shares heretofore or hereafter
reacquired by the Company may be made subject to rights under the Plan.  If for
any reason any right under the Plan terminates in whole or in part, Shares
subject to such terminated right may again be subjected to a right under the
Plan.
 
(b)   Subject to the foregoing, if the Board of Directors determines that, on a
given purchase date for an Offering (a “Purchase Date”), the number of Shares
with respect to which rights are to be exercised may exceed (i) the number of
Shares of Common Stock that were available for sale under the Plan on the
Offering Date of the applicable Offering, or (ii) the number of Shares available
for sale under the Plan on such Purchase Date, the Board of Directors may in its
sole discretion provide that the Company shall make a pro rata allocation of the
Shares of Common Stock available for purchase on such Offering Date or Purchase
Date, as applicable, in as uniform a manner as shall be practicable and as it
shall determine in its sole discretion to be equitable among all participant
employees exercising rights to purchase Common Stock on such Purchase Date, and
(x) continue all Offerings then in effect or (y) terminate any or all Offerings
then in effect.  The Company may make pro rata allocation of the Shares
available on the Purchase Date of any applicable Offering, notwithstanding any
authorization of additional Shares for issuance under the Plan by the Company’s
stockholders subsequent to the Offering Date for such Offering.  In the event of
a pro-rata allocation, each participating employee’s right to purchase Shares
shall be limited to such pro-rata amount of Shares and the remaining cash
balance of the contributions shall be credited to his or her account, and the
participating employees shall not have further rights against the Company or the
Board of Directors.
 
 
3

--------------------------------------------------------------------------------

 
 
8.             Limitations on Grants.
 
(a)   No employee shall be granted a right hereunder if such employee,
immediately after the right is granted, would own stock or rights to purchase
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company, or of any subsidiary, computed in
accordance with Section 423(b)(3) of the Code.
 
(b)   No employee shall be granted a right which permits the employee’s right to
purchase shares under all employee stock purchase plans of the Company and its
subsidiaries to accrue at a rate which exceeds twenty-five thousand dollars
($25,000) (or such other maximum as may be prescribed from time to time by the
Code) of the fair market value of such Shares (determined at the time such right
is granted) for each calendar year in which such right is outstanding at any
time in accordance with the provisions of Section 423(b)(8) of the Code.
 
(c)   No right granted to any participating employee under an Offering, when
aggregated with rights granted under any other Offering still exercisable by the
participating employee, shall cover more shares than may be purchased at an
exercise price not to exceed fifteen percent (15%) of the employee’s annual rate
of compensation on the date the employee elects to participate in the Offering
or such lesser percentage as the Board of Directors may determine.
 
9.             Limitation on Number of Shares Purchased.
 
The maximum number of Shares that an eligible participating employee may
purchase during any Exercise Period shall not exceed the number of Shares that
is equal to 875 Shares multiplied by the number of calendar quarters included in
such Exercise Period, provided that such purchase shall be further subject to
the limitations set forth in Sections 2, 7, and 8.
 
10.           Limit on Participation.
 
Participation in an Offering shall be limited to eligible employees who elect to
participate in such Offering in the manner, and within the time limitations,
established by the Board of Directors when it authorizes the Offering.
 
11.           Withdrawal.
 
(a)   An employee who has elected to participate in an Offering may cancel such
election as to all (but not part) of the unexercised rights granted under such
Offering by giving written notice of such cancellation to the Company before the
date established by the Company for such purpose.  Upon such withdrawal, any
amounts paid by the employee or withheld from the employee’s compensation
through payroll deductions for the purpose of purchasing Shares shall be paid to
the employee, without interest, unless otherwise determined by the Board of
Directors.
 
(b)   A participating employee’s withdrawal from an Offering will not have any
effect upon his or her eligibility to participate in a succeeding Offering which
commences after the withdrawal or in any similar plan that may hereafter be
adopted by the Company.  If a participating employee withdraws from an Offering,
however, payroll deductions shall not resume at the beginning of any succeeding
Offering unless the employee makes a new election to participate in the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Tax Withholding.
 
Each participating employee shall pay to the Company or the applicable
subsidiary, or make provision satisfactory to the Administrator for payment of,
any taxes required by law to be withheld in respect of the purchase or
disposition of Shares no later than the date of the event creating the tax
liability.  In the discretion of the Board of Directors and subject to
applicable law, such tax obligations may be paid in whole or in part by delivery
of Shares to the Company, including Shares purchased under the Plan, valued at
fair market value (as determined by the Board of Directors) on the date of
delivery.  The Company or the applicable subsidiary may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind otherwise
due to the employee or withhold Shares purchased hereunder, which shall be
valued at fair market value (as determined by the Board of Directors) on the
date of withholding.
 
13.           Termination of Employment.
 
Upon the termination of employment for any reason, including the death of the
employee, before the date on which any rights granted under the Plan are
exercisable, all such rights shall immediately terminate and amounts paid by the
employee or withheld from the employee’s compensation through payroll deductions
for the purpose of purchasing the Shares shall be paid to the employee or to the
employee’s estate, without interest unless otherwise determined by the Board of
Directors.
 
14.           Participants’ Rights as Shareholders and Employees.
 
(a)   No participating employee shall have any rights as a shareholder in the
Shares covered by a right granted hereunder until such right has been exercised,
full payment has been made for the corresponding Shares and the Share
certificate is actually issued.
 
(b)   Each participating employee is an employee-at-will (that is to say that
either the employee or the Company or any subsidiary may terminate the
employment relationship at any time for any reason or no reason at all) unless
and only to the extent provided in a written employment agreement for a
specified term executed by the chief executive officer of the Company or his
duly authorized designee or the authorized signatory of any subsidiary.  Neither
the adoption, maintenance, nor operation of the Plan nor any grant of rights
hereunder shall confer upon any employee any right with respect to the
continuance of his/her employment with the Company or any subsidiary nor shall
they interfere with the rights of the Company or subsidiary to terminate any
employee at any time or otherwise change the terms of employment, including,
without limitation, the right to promote, demote or otherwise re-assign any
employee from one position to another within the Company or any subsidiary.
 
15.           Rights Not Transferable.
 
Rights under the Plan are not assignable or transferable by a participating
employee and are exercisable only by the employee.
 
 
5

--------------------------------------------------------------------------------

 
 
16.           Amendments to or Discontinuation of the Plan.
 
The Board of Directors of the Company shall have the right to amend, modify or
terminate the Plan at any time without notice; provided, however, that the then
existing rights of all participating employees shall not be adversely affected
thereby, and provided further that, subject to the provisions of Section 7
above, no such amendment to the Plan shall, without the approval of the
shareholders of the Company, increase the total number of Shares which may be
offered under the Plan.
 
17.           Effective Date and Approvals.
 
(a)   This Plan became effective on January 31, 1998, the date it was adopted by
the Board of Directors, and it was approved by the shareholders of the Company
within twelve (12) months before or after the date of adoption.
 
(b)   The Company’s obligation to offer, sell and deliver the Shares under the
Plan is subject to (i) the approval of any governmental authority required in
connection with the authorization,  issuance or sale of such Shares, (ii)
satisfaction of the listing requirements of any national securities exchange on
which the Shares are then listed and (iii) compliance, in the opinion of the
Company’s counsel with, all applicable federal and state securities and other
laws.
 
18.           Administration of the Plan.
 
The Board of Directors or any committee or person(s) to whom it delegates its
authority (the “Administrator”) shall administer, interpret and apply all
provisions of the Plan as it deems necessary to meet special circumstances not
anticipated or covered expressly by the Plan.  Nothing contained in this Section
shall be deemed to authorize the Administrator to alter or administer the
provisions of the Plan in a manner inconsistent with the provisions of Section
423 of the Code.  Determinations made by the Board of Directors with respect to
any provision of the Plan or matter arising in connection therewith shall be
final, conclusive and binding upon the Company and upon all participants, their
heirs or legal representatives.
 
19.          Governing Law.
 
               Subject to overriding federal law, the Plan shall be governed by
and interpreted consistently with the laws of the State of Delaware.
 
 
6